 Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 1 of 26 Page ID #:4



1    Rhonda R. Trotter (SBN 169241)
     Rhonda.Trotter@arnoldporter.com
2    ARNOLD & PORTER KAYE SCHOLER LLP
     777 South Figueroa Street, 44th Floor
3    Los Angeles, CA 90017-5844
     Telephone: (213) 243-4000
4
     Christopher J. Renk (pro hac vice to be filed)
5    Chris.Renk@arnoldporter.com
     Michael J. Harris (pro hac vice to be filed)
6     Michael.Harris@arnoldporter.com
     ARNOLD & PORTER KAYE SCHOLER LLP
7    70 West Madison Street, Suite 4200
     Chicago, IL 60602-4231
8    Telephone: (312) 583-2300
9    Attorneys for Plaintiff Nike, Inc.
10   [Additional Counsel Listed on Signature Page]

11                        UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13
14   NIKE, INC.,                            Case No. 2:21-cv-0443
15
                       Plaintiff,           COMPLAINT FOR:
16
           v.                               (1) Direct and/or Contributory
17
                                                Trademark Infringement in Violation
     LA LA LAND PRODUCTION &
18                                              of 15 U.S.C. § 1114
     DESIGN, INC.
                                            (2) Direct and/or Contributory False
19
                       Defendant.               Designation of Origin / Unfair
20                                              Competition in Violation of 15 U.S.C.
                                                § 1125(a)
21
                                            (3) Direct and/or Contributory
22                                              Trademark Dilution in Violation of 15
                                                U.S.C. § 1125(c)
23
                                            (4) Unfair Competition in Violation of
24                                              Cal. Bus. & Prof. Code §§ 17200, et
                                                seq.
25
                                            (5) Direct and/or Contributory Common
26                                              Law Trademark Infringement and
                                                Unfair Competition
27
28                                          DEMAND FOR JURY TRIAL


                                       COMPLAINT
 Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 2 of 26 Page ID #:5



1         Plaintiff Nike, Inc. (“Nike”), for its Complaint against Defendant La La Land
2    Production & Design, Inc., (“La La Land”) alleges as follows:
3                              PRELIMINARY STATEMENT
4          1.    Over the past 50 years, Nike has built an iconic and distinctive brand for
5    its products, a significant aspect of which is the development of distinctive trademarks
6    that consumers associate with Nike’s products. Unfortunately, various bad actors in
7    the U.S. and abroad have sought to wrongfully trade off of Nike’s famous brand and
8    dupe consumers into purchasing fake Nike products. These bad actors include not
9    only those who sell these illegal fakes directly to consumers, but various others in the
10   supply chain, including manufacturers and distributors, who provide material
11   assistance to direct-to-consumer infringers. By this Complaint, Nike seeks to hold
12   accountable all bad actors in the supply chain of infringing products, including those
13   acting behind-the-scenes who play a critical and necessary role in the sale of fake
14   Nike products.
15         2.    Launched over 30 years ago, the Nike Dunk is now recognized as one of
16   the most iconic and influential sneakers of all time.
17         3.    Today, Nike Dunks—especially limited-edition collaborations—are
18   coveted by sneakerheads throughout the world. For example, the 2005 limited-edition
19   Stüssy x Nike SB Dunk Low pictured below currently sells for thousands of dollars
20   in the secondary sneaker market.
21
22
23
24
25         4.    This prized Dunk embodies the DNA of sneaker culture—it is original,

26   authentic, and creative. Nike embraces those qualities. As such, Nike protects its

27   iconic sneaker designs, and its intellectual property in those designs, by rooting-out

28

                                              -2-
                                         COMPLAINT
 Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 3 of 26 Page ID #:6



1    bad actors that undermine the DNA of sneaker culture by manufacturing, promoting
2    and selling fakes.
3           5.   These bad actors include not only the individuals and companies who sell
4    fake sneakers directly to consumers, but also the entities who provide manufacturing,
5    sourcing, and other production/design services to the direct-to-consumer sellers.
6    Many sellers of fake sneakers lack the resources and connections to manufacture,
7    design, and source the products entirely by themselves. Companies acting behind-the-
8    scenes provide these services and play a critical and necessary role in such unlawful
9    activity.
10          6.   In order to adequately protect Nike’s valuable intellectual property rights,
11   its enforcement of such rights must extend up the supply chain—beyond direct-to-
12   consumer sellers—to actors who are participants in and the moving forces behind the
13   infringing activities of fake sneaker sellers. Indeed, without the assistance provided
14   by such actors, the unlawful sale of fake Nike sneakers would often not be possible.
15          7.   La La Land is one of those bad actors. Specifically, La La Land
16   manufactures, distributes, sources, sells, and/or supplies footwear products that
17   infringe upon Nike’s intellectual property rights to others who subsequently sell those
18   products to consumers.
19          8.   For example, La La Land manufactures and provides production and
20   design services to companies such as Warren Lotas LLC (“Warren Lotas”). Warren
21   Lotas is a California-based company that has promoted and sold various fakes of
22   coveted Nike Dunks supplied by La La Land. The table below shows examples of
23   fakes Warren Lotas purchased from La La Land next to genuine Nike Dunks.
24   ///
25   ///
26   ///
27   ///
28   ///

                                              -3-
                                         COMPLAINT
 Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 4 of 26 Page ID #:7



1               Genuine Nike Dunks                 Fakes Purchased from La La Land
2
3
4
5
                Stüssy X Nike SB Dunk                      Warren Lotas Freddy
6                    Low “Cherry”                          Broccolini Chanclas
7
8
9
10
           Nike SB Dunk Low Classic                     Warren Lotas Toxic Green
11          Green/Black/White/Red
12
13
14
15
           Nike SB Dunk Low “J-Pack
16                 Chicago”                         Warren Lotas SB Dunk Low Jason
17
           9.     Additionally, La La Land offered to sell over 20,000 pairs of fake versions
18
     of Nike’s famous “SB Dunk Low NYC Pigeon” sneakers to Warren Lotas, but the
19
     sale was thwarted in October 2020 when Nike filed suit in this Court against Warren
20
     Lotas. The table below shows the fake sneakers La La Land offered to sell Warren
21
     Lotas next to genuine Nike SB Dunk Low NYC Pigeon sneakers.
22
23      Nike SB Dunk Low NYC Pigeon                Warren Lotas X Staple Pigeon OG
24
25
26
27
28

                                              -4-
                                         COMPLAINT
 Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 5 of 26 Page ID #:8



1          10. Sneakers bearing Nike’s trademarks that La La Land manufactures,
2    sources, or otherwise provides, such as the sneakers shown above that La La Land
3    sold to Warren Lotas, cause confusion in the marketplace regarding whether they are
4    legitimate authorized customizations or illegal fakes. By supplying Warren Lotas with
5    fake shoes using Nike’s registered Dunk trade dress and a mark that is confusingly
6    similar to Nike’s famous Swoosh design, La La Land knowingly participated in a
7    scheme to intentionally create confusion in the marketplace and capitalize on it.
8          11. Nike files this lawsuit in an effort to hold bad actors in the supply chain
9    accountable for their critical and integral role in the infringing activities of fake
10   sneaker sellers. Suppliers of fake sneakers such as La La Land are uniquely equipped
11   with connections and manufacturing resources that direct-to-consumer sellers lack,
12   and must be held accountable for enabling the widespread infringement of fake
13   sneaker sellers such as Warren Lotas.
14                                      THE PARTIES
15         12. Nike is a corporation organized under the laws of the State of Oregon with
16   a principal place of business at One Bowerman Drive, Beaverton, Oregon 97005.
17         13. Upon information and belief, La La Land Production & Design, Inc. is a
18   company organized under the laws of the State of California with a principal place of
19   business at 1701 South Santa Fe Blvd, Los Angeles, California 90021.
20                             JURISDICTION AND VENUE
21         14. This action arises under the trademark and anti-dilution laws of the United
22   States, 15 U.S.C. § 1051, et seq., and under statutory and common law of unfair
23   competition. This Court has subject matter jurisdiction at least under 15 U.S.C. § 1121
24   and 28 U.S.C. §§ 1331 and 1338 because this action arises under federal trademark
25   law. This Court has supplemental jurisdiction over the remaining claims pursuant to
26   28 U.S.C. § 1367.
27         15. On information and belief, this Court may exercise personal jurisdiction
28   over La La Land at least because La La Land resides in this District, La La Land’s

                                              -5-
                                        COMPLAINT
 Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 6 of 26 Page ID #:9



1    principal place of business is located within this District, La La Land does business
2    in this District, and La La Land has committed acts of infringement at issue in this
3    Complaint in this District.
4          16. Venue is proper in this District pursuant to 28 U.S.C. § 1391 because La
5    La Land resides in this District, La La Land’s principal place of business is in this
6    District, La La Land does business in this District, La La Land is subject to personal
7    jurisdiction in this District, and La La Land has committed acts of infringement at
8    issue in this Complaint in this District.
9
                                   FACTUAL BACKGROUND
10
11   A.    NIKE
12         17. Nike’s principal business activity is the design, development and
13   worldwide marketing and selling of athletic footwear, apparel, equipment, accessories
14   and services.
15         18. Nike is the largest seller of athletic footwear and apparel in the world.
16         19. Nike sells its products directly to consumers through Nike-owned retail
17   stores and digital platforms, and to retail accounts and a mix of independent
18   distributors, licensees and sales representatives in virtually all countries around the
19   world.
20         20. Nike uses trademarks on nearly all of its products.
21         21. Having distinctive trademarks that are readily identifiable is an important
22   factor in creating a market for Nike’s products, in identifying Nike and its brands, and
23   in distinguishing Nike’s products from the products of others.
24         22. As a result of continuous and long-standing promotion, substantial sales,
25   and consumer recognition, Nike has developed powerful trademarks rights.
26   ///
27   ///
28   ///

                                                 -6-
                                          COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 7 of 26 Page ID #:10



1    B.   NIKE’S SWOOSH DESIGN MARK
2          23. One of Nike’s most iconic assets is the Swoosh design:             .
3          24. The U.S. Court of Appeals for the Ninth Circuit has referenced the
4    Swoosh design as an example of a “famous trademark [that has] assumed an exalted
5    status….Consumers sometimes buy products bearing marks such as the Nike
6    Swoosh…for the appeal of the mark itself, without regard to whether it signifies the
7    origin or sponsorship of the product.” Au-Tomotive Gold, Inc. v. Volkswagen of Am.,
8    Inc., 457 F.3d 1062, 1067 (9th Cir. 2006).
9          25. Nike has continuously promoted and sold products bearing the Swoosh
10   design since 1971, including in connection with dozens of iconic products.
11         26. Nike has used, and continues to use, the Swoosh design on almost all of
12   its products, and in connection with its retail sales of those products.
13         27. Nike has also promoted and sold products bearing the Swoosh design in
14   various orientations and placements.
15         28. Nike has sold billions of products bearing the Swoosh design in the
16   United States, accounting for hundreds of billions of dollars in revenue.
17         29. Nike has spent tens of billions of dollars promoting Swoosh design
18   branded products in the United States.
19         30. Nike advertises and promotes products bearing the Swoosh design
20   through a wide variety of traditional and non-traditional means, including print
21   advertising, event sponsorship, and athlete and team endorsements, to name a few.
22         31. Nike also provides the official uniforms of the National Football League,
23   the National Basketball League (“NBA”), and Major League Baseball, all of which
24   prominently bear the Swoosh design.
25         32. As a result of Nike’s promotional and sales efforts over the past nearly
26   fifty years, the Swoosh design is one of the most famous, recognizable, and valuable
27   trademarks in the world.
28

                                               -7-
                                         COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 8 of 26 Page ID #:11



1            33. The Swoosh design has received unsolicited publicity and praise among
2    consumers and in the media.
3            34. The Swoosh design has received judicial and administrative recognition
4    as a famous, recognizable, and valuable trademark.
5            35. Nike has registered the Swoosh design on the Principal Register of the
6    U.S. Patent and Trademark Office in connection with a wide array of goods and
7    services. Relevant to this action, Nike owns all right, title, and interest in the U.S.
8    Trademark Registrations identified below.
9         Reg. No.     Trademark       Reg. Date         Goods         Compl. Ex.
                                                    Athletic shoes
10        977,190                       Jan. 22,    with or without         1
                                         1974
11                                                  spikes
                                         Jul. 3,    Athletic and
12        1,284,385                                 casual clothing         2
                                          1984
13
                                        Mar. 5,
14        1,323,342                                 Footwear                3
                                         1985
15                                      Mar. 5,
          1,323,343                                 Footwear                4
16                                       1985
17                                                  Full line of
          1,990,180                     Jul. 30,                            5
                                         1996       sports clothing
18
19           36. Pursuant to 15 U.S.C. § 1065, Nike’s U.S. Trademark Registration Nos.
20   977,190, 1,284,385, 1,323,342, 1,323,343, and 1,990,180 are incontestable and
21   constitute conclusive evidence of the validity of the Swoosh design mark, Nike’s
22   ownership of the Swoosh design mark, and Nike’s exclusive right to use the Swoosh
23   design mark.
24   C.     NIKE’S DUNK WORD MARK AND DUNK TRADE DRESS
25           37. The Nike Dunk sneaker began as a basketball sneaker in the 1980s.
26           38. Nike introduced the Dunk sneaker in 1986 in connection with its College
27   Colors Program. College basketball players had typically worn single color shoes
28   (e.g., white or black). But Nike’s College Colors Program offered schools the

                                              -8-
                                        COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 9 of 26 Page ID #:12



1    opportunity to have shoes that mirrored their school colors. Nike’s original “Be True
2    to Your School” advertisement for its College Colors Program is reproduced below.
3
4
5
6
7
8
9
10
11
12
13
14
15         39. Nike’s College Colors Program became wildly popular. At that time in
16   the 1980s, college basketball was reaching new heights among a wide age range of
17   athletes and fans. From east to west, rivalries were strong and network TV brought
18   college hoops, and Nike’s Dunk sneakers, to the masses.
19         40. The Dunk’s adoption and popularity eventually spread beyond basketball
20   culture as the skateboard community organically adopted the Dunk making it a skate
21   icon by the 2000s. From there, the Dunk crossed over sports and fashion, and today
22   it is recognized as one of the most iconic and influential sneakers of all time.
23         41. Nike drove the iconic status the Dunk enjoys today, in part, through
24   limited-edition collaborations with designers, artists, and other creatives. For
25   example, in 2005, Nike collaborated with Stüssy to create the limited-edition Stüssy
26   x Nike SB Dunk Low, which was released in 2005 as part of Nike’s “Team Manager”
27   series. The Stüssy x Nike SB Dunk Low was one of several collaborations between
28   Nike and others resulting in the release of limited-edition Nike Dunks in 2005.

                                              -9-
                                         COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 10 of 26 Page ID #:13



 1         42. Another limited-edition collaboration was that between Nike and Jeff
 2   Staple, Founder and Creative Director of Staple Design and Reed Space, in 2005 to
 3   create the limited-edition Nike SB Dunk Low NYC Pigeon. Nike released 150 pairs
 4   of the Nike SB Dunk Low NYC Pigeon at Reed Space’s New York storefront. A large
 5   crowd camped-out hoping to get a pair, the New York City Police were called, and
 6   the release made the cover of the New York Post. The event paved the way for today’s
 7   sneaker culture that includes resellers, authorized post-sale customizations, and
 8   dedicated secondary markets. In fact, the Nike SB Dunk Low NYC Pigeon has been
 9   referred to as the “sneaker that started it all,” ultimately declaring the birth of sneaker
10   culture.
11         43. Since the launch of the Dunks in 1986, Nike has continuously and
12   substantially exclusively used the DUNK word mark and promoted and sold sneakers
13   bearing the Dunk trade dress.
14         44. Nike has sold many tens of millions of Dunks in the United States,
15   accounting for hundreds of millions of dollars in revenue.
16         45. Nike has also registered the DUNK word mark and the Dunk trade dress
17   on the Principal Register of the U.S. Patent and Trademark Office. Nike owns all
18   right, title, and interest in the U.S. Trademark Registrations identified below.
19      Reg. No.        Trademark          Reg. Date          Goods       Compl. Ex.
       3,780,236         DUNK             Apr. 27, 2010     Footwear         6
20
21
       3,711,305                          Nov. 17, 2009 Footwear               7
22
23
24
       3,721,064                           Dec. 8, 2009     Footwear           8
25
26
27         46. Pursuant to 15 U.S.C. § 1065, Nike’s U.S. Trademark Registration Nos.
28   3,780,236, 3,711,305, and 3,721,064 are incontestable and constitute conclusive

                                               - 10 -
                                          COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 11 of 26 Page ID #:14



 1   evidence of the validity of the DUNK word mark and the Dunk trade dress, Nike’s
 2   ownership of the DUNK word mark and the Dunk trade dress, and Nike’s exclusive
 3   right to use the DUNK word mark and the Dunk trade dress.
 4   D.   NIKE MAINTAINS STRICT CONTROL OVER ITS TRADEMARKS AND NIKE’S
          RELATED BUSINESS REPUTATION AND GOODWILL
 5
 6         47. Nike’s Swoosh design mark, DUNK word mark, and Dunk trade dress
 7   are collectively referred to in this Complaint as the “Asserted Marks.”
 8         48. Nike maintains strict quality control standards for its products bearing the
 9   Asserted Marks. Genuine Nike products bearing the Asserted Marks are inspected
10   and approved by Nike prior to distribution and sale.
11         49. Nike also maintains strict control over the use of the Asserted Marks in
12   connection with its products so that Nike can maintain control over its related business
13   reputation and goodwill. Nike, for example, carefully determines how many products
14   bearing the Asserted Marks are released, where the products are released, when the
15   products are released, and how the products are released.
16   E.   LA LA LAND’S UNLAWFUL ACTIVITIES
17         50. La La Land has attempted to capitalize on the strength and fame of Nike
18   and its Asserted Marks by manufacturing and supplying footwear bearing the
19   Asserted Marks and/or confusingly similar marks (the “Infringing Products”) to
20   direct-to-consumer sellers of fake Nike sneakers.
21         51. La La Land’s website describes itself as a “manufacturing gem in
22   downtown LA’s exciting Arts District,” and touts the ability to label its products with
23   “Made In LA” / “Made in USA.” See http://lalaland-design.com/. La La Land
24   promotes its ability to manufacture “a wide range of shoes, from boots to sandals to
25   sneakers and everything in between.” See http://lalaland-design.com/shoes/.
26         52. One of La La Land’s customers is a California-based company called
27   Warren Lotas LLC, which purchased Infringing Products from La La Land in at least
28   mid-2020 and subsequently sold and/or offered to sell those products to consumers.

                                             - 11 -
                                         COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 12 of 26 Page ID #:15



 1   The Infringing Products sold by La La Land to Warren Lotas include at least products
 2   known and offered for sale or sold as the Warren Lotas Freddy Broccolini Chanclas,
 3   the Warren Lotas Toxic Green, the Warren Lotas Jason Voorhees Dunk Low, and any
 4   other footwear products that bear the Asserted Marks and/or confusingly similar
 5   marks. Examples of Infringing Products are pictured below next to the Asserted
 6   Marks and genuine Nike products bearing the Asserted Marks.
 7         Asserted Marks            Genuine Dunks             Infringing Products
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25         53. Upon information and belief, La La Land manufactures, distributes,
26   sources, sells, and/or supplies Infringing Products bearing the Asserted Marks and/or
27   confusingly similar marks, to customers such as Warren Lotas and others.
28         54. For example, on May 6, 2020, La La Land sold 1,500 pairs of Jason SB

                                            - 12 -
                                        COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 13 of 26 Page ID #:16



 1   Dunk Low Sneakers to Warren Lotas, as shown by a La La Land invoice to Warren
 2   Lotas totaling $115,500.00. A true and correct copy of the May 6, 2020 La La Land
 3   invoice is attached hereto as Exhibit 1.
 4         55. Further, on June 24, 2020, La La Land sold 2,001 pairs of Jason SB Dunk
 5   Low Toxic Green Sneakers to Warren Lotas, as shown by a La La Land invoice to
 6   Warren Lotas totaling $162,081.00. A true and correct copy of the June 24, 2020 La
 7   La Land invoice is attached hereto as Exhibit 2.
 8         56. Additionally, on August 17, 2020, La La Land sold 20,574 pairs of Freddy
 9   Broccolini Chanclas Sneakers to Warren Lotas, as shown by a La La Land invoice to
10   Warren Lotas totaling $1,522,476.00. A true and correct copy of the August 17, 2020
11   La La Land invoice is attached hereto as Exhibit 3.
12         57. La La Land’s Infringing Products are not genuine Nike products. Nike
13   did not manufacture or inspect the Infringing Products or any component of the
14   Infringing Products, and it did not authorize La La Land to make, promote, advertise,
15   market, or sell the Infringing Products.
16         58. La La Land’s Infringing Products travel in the identical channels of trades
17   and are sold to identical consumers as Nike’s genuine products.
18         59. La La Land has taken systematic steps in an attempt to falsely associate
19   its Infringing Products with Nike. La La Land has attempted to capitalize on Nike’s
20   valuable reputation and customer goodwill by using the Asserted Marks and/or
21   confusingly similar marks, and inducing others to do the same, in a manner that is
22   likely to cause consumers and potential customers to believe that the Infringing
23   Products are associated with Nike, when they are not.
24         60. La La Land has intentionally created confusion in the marketplace by,
25   among other things, using Nike’s Dunk trade dress, using a mark that is confusingly
26   similar to Nike’s famous Swoosh design, and inducing others to do the same.
27   ///
28   ///

                                                - 13 -
                                         COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 14 of 26 Page ID #:17



 1         61. Indeed, there is confusion in the marketplace regarding whether La La
 2   Land’s Infringing Products are legitimate authorized customizations or illegal fakes,
 3   as evidenced by at least the example consumer commentary below.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17         62. Upon learning of the Infringing Products, Nike filed a complaint for
18   trademark infringement, false designation of origin/unfair competition, trademark
19   dilution, unfair competition, and common law trademark infringement against Warren
20   Lotas in this Court on October 14, 2020. See Nike v. Warren Lotas, Case No. 2:20-
21   cv-09431 (C.D. Cal. Oct. 14, 2020).
22         63. On December 14, 2020, this Court entered a Consent Judgment and
23   Permanent Injunction against Warren Lotas for trademark infringement, false
24   designation of origin/unfair competition, trademark dilution, unfair competition, and
25   common law trademark infringement, permanently enjoining Warren Lotas from
26   engaging in, inter alia, manufacturing, promoting, advertising, distributing, offering
27   for sale, or selling any products, including but not limited to the Infringing Products
28   depicted above, which are likely to cause confusion or to cause mistake or to deceive

                                             - 14 -
                                        COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 15 of 26 Page ID #:18



 1   persons into the erroneous belief that the Infringing Products are sponsored, licensed,
 2   authorized, or are connected or affiliated in some way with Nike or the Asserted
 3   Marks. A true and correct copy of this Court’s Consent Judgment and Permanent
 4   Injunction is attached hereto as Exhibit 4.
 5         64. Unless stopped, La La Land’s Infringing Products, La La Land’s use of
 6   the Asserted Marks, and La La Land’s contribution and/or inducement of others to do
 7   the same will continue to cause confusion in the marketplace, including but not
 8   limited to initial interest confusion, post-sale confusion, and confusion in the
 9   secondary sneakers markets.
10         65. La La Land’s actions alleged herein are intended to cause confusion,
11   mistake, or deception as to the source of the Infringing Products.
12         66. La La Land’s actions alleged herein are intended to cause consumers and
13   potential customers to believe that La La Land’s and/or its customers’ businesses and
14   products are associated with Nike, when they are not.
15         67. By virtue of the acts complained of herein, La La Land has created a
16   likelihood of injury to Nike’s business reputation and goodwill, caused a likelihood
17   of consumer confusion, mistake, and deception as to the source of origin or
18   relationship of Nike’s products and La La Land’s or its customers’ Infringing
19   Products, and has otherwise competed unfairly by unlawfully trading on and using
20   the Asserted Marks without Nike’s permission.
21         68. La La Land’s acts complained of herein are willful and deliberate.
22         69. La La Land’s acts complained of herein have caused damage to Nike in
23   an amount to be determined at trial, and such damages will continue to increase unless
24   La La Land is preliminarily and permanently enjoined from its wrongful acts.
25         70. La La Land’s acts complained of herein have caused Nike to suffer
26   irreparable injury to its business. Nike will suffer substantial loss of goodwill and
27   reputation unless and until La La Land is preliminarily and permanently enjoined
28   from the wrongful acts complained of herein.

                                             - 15 -
                                        COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 16 of 26 Page ID #:19



 1          COUNT I: DIRECT AND/OR CONTRIBUTORY TRADEMARK
 2             INFRINGEMENT IN VIOLATION OF 15 U.S.C. § 1114

 3         71. Nike repeats, realleges, and incorporates the preceding paragraphs as
 4   though fully set forth herein.
 5         72. La La Land has knowingly used and continues to use in commerce,
 6   without Nike’s permission or authorization, the Asserted Marks and/or confusingly
 7   similar marks, in connection with products La La Land manufactures, distributes,
 8   sources, sells, and/or supplies in the United States, including the Infringing Products.
 9   La La Land has used the Asserted Marks with the knowledge of, and the intent to call
10   to mind and create a likelihood of confusion with regard to and/or trade off the
11   Asserted Marks.
12         73. On information and belief, La La Land manufactured, distributed,
13   sourced, sold, and/or supplied the Infringing Products to others whom it knows or has
14   reason to know are engaging in trademark infringement of the Asserted Marks, and
15   with knowledge that such Infringing Products would be advertised, offered for sale,
16   and sold in the United States. La La Land thus materially contributed to the willful
17   offer for sale and sale of goods that infringe upon the Asserted Marks. As a result, La
18   La Land has infringed Nike’s trademarks under Section 32 of the Lanham Act, 15
19   U.S.C. § 1114.
20         74. Nike has no control over the nature and quality of the Infringing Products
21   that La La Land offers, and Nike’s reputation and goodwill will be damaged—and
22   the value of the Asserted Marks jeopardized—by La La Land’s continued use of the
23   Asserted Marks and/or confusingly similar marks, and its contribution and/or
24   inducement to others of the same. Because of the likelihood of confusion between La
25   La Land’s Infringing Products and the Asserted Marks, any defects, objections, or
26   faults found with La La Land’s Infringing Products will negatively reflect upon and
27   injure the reputation that Nike has established for the products it offers in connection
28   with the Asserted Marks. As such, La La Land is liable to Nike for infringement of

                                             - 16 -
                                         COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 17 of 26 Page ID #:20



 1   its registered marks under 15 U.S.C. §1114.
 2         75. As a direct and proximate result of La La Land’s wrongful acts, Nike has
 3   suffered, continues to suffer, and/or is likely to suffer damage to its trademarks,
 4   business reputation, and goodwill that money cannot compensate. Unless enjoined,
 5   La La Land will continue to use the Asserted Marks and/or confusingly similar marks,
 6   and will cause irreparable damage to Nike for which Nike has no adequate remedy at
 7   law. Thus, Nike is entitled to an injunction restraining La La Land and, as applicable,
 8   its officers, members, agents, servants, and employees, and all persons acting in
 9   concert with them, from engaging in further acts of infringement.
10         76. Nike is further entitled to recover from La La Land the actual damages
11   Nike has sustained, is sustaining, and/or is likely to sustain as a result of La La Land’s
12   wrongful acts.
13         77. La La Land’s use of the Asserted Marks and/or confusingly similar marks
14   has been intentional and willful. La La Land’s bad faith is evidence at least by the
15   similarity of La La Land’s Infringing Products to the Asserted Marks. Because of the
16   willful nature of La La Land’s wrongful acts, Nike is entitled to an award of treble
17   damages and increased profits under 15 U.S.C. § 1117.
18         78. Pursuant to 15 U.S.C. § 1117, Nike is also entitled to recover its costs of
19   suit and its attorneys’ fees because this is an exceptional case.
20     COUNT II: DIRECT AND/OR CONTRIBUTORY FALSE DESIGNATION
21      OF ORIGIN / UNFAIR COMPETITION IN VIOLATION OF 15 U.S.C §
                                 1125(a)
22
23         79. Nike repeats, realleges, and incorporates the preceding paragraphs as
24   though fully set forth herein.
25         80. The Asserted Marks are federally registered and entitled to protection
26   under federal and common law. Nike has extensively and continuously promoted and
27   used the Asserted Marks for many decades in the United States and worldwide.
28   Through that extensive and continuous use, the Asserted Marks have become famous

                                              - 17 -
                                          COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 18 of 26 Page ID #:21



 1   and well-known indicators of the origin and quality of Nike products.
 2         81. La La Land’s unauthorized use of the Asserted Marks and/or confusingly
 3   similar marks constitutes a false designation of origin that is likely to cause consumer
 4   confusion, mistake, or deception as to the origin, sponsorship, or approval of La La
 5   Land and/or La La Land’s Infringing Products by creating the false and misleading
 6   impression that La La Land’s Infringing Products are manufactured by, authorized
 7   by, or otherwise associated with Nike.
 8         82. On information and belief, La La Land manufactured, distributed,
 9   sourced, sold, and/or supplied the Infringing Products to others, including at least
10   Warren Lotas, whom it knows or has reason to know are engaging in trademark
11   infringement, false designation of origin/unfair competition, and dilution of the
12   Asserted Marks, and with knowledge that such Infringing Products would be
13   advertised, offered for sale, and sold in the United States.
14         83. By manufacturing, distributing, sourcing, selling, and/or supplying the
15   Infringing Products to Warren Lotas and others, La La Land materially assisted or
16   contributed to Warren Lotas’ and others’ offer for sale and sale of goods bearing the
17   Asserted Marks and/or confusingly similar marks in the United States, which is
18   causing and is likely to continue to cause confusion, to cause mistake, or to deceive
19   the public as to the origin, source, sponsorship, approval or affiliation of Warren
20   Lotas’ products. Such conduct therefore constitutes unfair competition, false
21   representation, and a false designation of origin, all in violation of Section 43(a) of
22   the Lanham Act, 15 U.S.C. § 1125(a).
23         84. As a direct and proximate result of La La Land’s unlawful conduct, Nike
24   has suffered, and will continue to suffer unless and until such activity is enjoined by
25   this Court, irreparable damage and inherently unquantifiable injury and harm to its
26   business, reputation, and customer goodwill that money cannot compensate.
27         85. La La Land’s conduct is causing, and is likely to continue to cause, injury
28   to the public and to Nike, and Nike is entitled to injunctive relief and to recover La

                                              - 18 -
                                         COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 19 of 26 Page ID #:22



 1   La Land’s actual damages Nike has sustained, is sustaining, and/or is likely to sustain
 2   as a result of La La Land’s wrongful acts, and/or an award of La La Land’s profits,
 3   costs, and reasonable attorneys’ fees under 15 U.S.C. §§ 1116 and 1117. Any such
 4   damages and/or profits awarded should be trebled pursuant to 15 U.S.C. § 1117(a).
 5           COUNT III: DIRECT AND/OR CONTRIBUTORY TRADEMARK
 6                DILUTION IN VIOLATION OF 15 U.S.C. § 1125(c)
 7           86. Nike repeats, realleges, and incorporates the preceding paragraphs as
 8   though fully set forth herein.
 9           87. The Swoosh design mark has become famous throughout the United
10   States as a result of the duration, extent, and geographical reach of advertising and
11   publicity, the amount, volume, and geographical extent of Nike’s sales and trading
12   areas, their channels of trade, their degree of recognition, and registration of the
13   marks.
14           88. The Swoosh design mark became famous before La La Land used the
15   mark.
16           89. Because Nike’s products bearing the Swoosh design mark have gained a
17   reputation synonymous with fashion, quality, styling, and authenticity, the Swoosh
18   design mark has gained substantial renown.
19           90. La La Land’s use of the Swoosh design mark and/or confusingly similar
20   marks has caused, continues to cause, and/or is likely to cause irreparable injury to
21   and dilution of the distinctive quality of the Swoosh design mark in violation of Nike’s
22   rights under 15 U.S.C. § 1125(c). La La Land’s wrongful use of the Swoosh design
23   mark is likely to cause dilution by blurring and the whittling away of the
24   distinctiveness and fame of the Swoosh design mark.
25           91. Upon information and belief, La La Land manufactured, distributed,
26   sourced, sold, and/or supplied the Infringing Products bearing the Swoosh design
27   mark and/or confusingly similar marks to others, including at least Warren Lotas, with
28   knowledge that such Infringing Products would be advertised, offered for sale, and

                                             - 19 -
                                         COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 20 of 26 Page ID #:23



 1   sold in the United States.
 2         92. La La Land’s manufacture, distribution, sourcing, selling, and/or
 3   supplying of the Infringing Products bearing the Swoosh design mark and/or
 4   confusingly similar marks it knew would be offered for sale or sold in the United
 5   States to Warren Lotas and others materially contributed to the dilution and likely
 6   dilution the famous Swoosh design by lessening its capacity to identify and
 7   distinguish Nike exclusively as the source for products bearing or provided under the
 8   famous Swoosh design.
 9         93. La La Land and its customers such as Warren Lotas have used and
10   continues to use in commerce the Swoosh design mark or confusingly similar marks
11   in connection with the advertisement, promotion, and sale of the Infringing Products.
12         94. La La Land has materially assisted in Warren Lotas’ and others’
13   trademark dilution by its manufacture, distribution, sourcing, sale, and/or supply of
14   the Infringing Products to Warren Lotas and others.
15         95. As a direct and proximate result of La La Land’s trademark dilution and
16   material contribution to others of the same, Nike has suffered, and will continue to
17   suffer unless and until such activity is enjoined by this Court, irreparable damage and
18   inherently unquantifiable injury and harm to its business, reputation, and customer
19   goodwill that money cannot compensate.
20         96. La La Land’s conduct is causing, and is likely to continue to cause, injury
21   to the public and to Nike, and Nike is entitled to injunctive relief and to recover La
22   La Land’s actual damages Nike has sustained, is sustaining, and/or is likely to sustain
23   as a result of La La Land’s wrongful acts, and/or an award of La La Land’s profits,
24   costs, and reasonable attorneys’ fees under 15 U.S.C. §§ 1116 and 1117. Any such
25   damages and/or profits awarded should be trebled pursuant to 15 U.S.C. § 1117(a).
26   ///
27   ///
28   ///

                                             - 20 -
                                        COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 21 of 26 Page ID #:24



 1                     COUNT IV: UNFAIR COMPETITION
 2               UNDER CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.

 3         97. Nike repeats, realleges, and incorporates the preceding paragraphs as
 4   though fully set forth herein.
 5         98. By reason of the foregoing, La La Land has been, and is, engaged in
 6   unlawful, unfair and/or fraudulent business practices in violation of §§ 17200, et seq.,
 7   of the California Bus. & Prof. Code.
 8         99. On information and belief, La La Land manufactured, distributed,
 9   sourced, sold, and/or supplied the Infringing Products bearing the Asserted Marks to
10   others, including at least Warren Lotas, whom it knows or has reason to know are
11   engaging in trademark infringement, false designation of origin/unfair competition,
12   and dilution of the Asserted Marks, and with knowledge that such Infringing Products
13   would be advertised, offered for sale, and sold in the United States using and/or
14   bearing the Asserted Marks.
15         100. By manufacturing, distributing, sourcing, selling, and/or supplying the
16   Infringing Products using and/or bearing the Asserted Marks to Warren Lotas and
17   others, La La Land materially assisted or contributed to Warren Lotas’ sale of goods
18   using and/or bearing the Asserted Marks in the United States, which is causing and is
19   likely to continue to cause confusion, to cause mistake, or to deceive the public as to
20   the origin, source, sponsorship, approval, or affiliation of Warren Lotas’ products.
21   Such conduct therefore constitutes unfair competition, false representation, and a
22   false designation of origin, all in violation of the California Business and Professional
23   Code, § 17200, et seq.
24         101. La La Land had knowledge of Nike’s superior rights in the Asserted
25   Marks when it manufactured, distributed, sourced, sold, and/or supplied goods
26   bearing the Asserted Marks for sale in the United States.
27         102. As a direct and proximate result of La La Land’s unlawful conduct, Nike
28   has suffered, and will continue to suffer unless and until such activity is enjoined by

                                              - 21 -
                                         COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 22 of 26 Page ID #:25



 1   this Court, irreparable damage and inherently unquantifiable injury and harm to its
 2   business, reputation, and customer goodwill that money cannot compensate.
 3         103. La La Land’s conduct is causing, and is likely to continue to cause, injury
 4   to the public and to Nike, and Nike is entitled to injunctive relief and to recover La
 5   La Land’s actual damages Nike has sustained, is sustaining, and/or is likely to sustain
 6   as a result of La La Land’s wrongful acts, and/or an award of La La Land’s profits,
 7   costs, and reasonable attorneys’ fees under 15 U.S.C. §§ 1116 and 1117. Any such
 8   damages and/or profits awarded should be trebled pursuant to 15 U.S.C. § 1117(a).
 9         COUNT V: DIRECT AND/OR CONTRIBUTORY COMMON LAW
10         TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION
11         104. Nike repeats, realleges, and incorporates the preceding paragraphs as
12   though fully set forth herein.
13         105. Nike was the first to use the Asserted Marks. As a result of Nike’s
14   continuous promotion and sales of products bearing the Asserted Marks for many
15   decades, the Asserted Marks have become widely known, and Nike has been
16   identified in the public mind as the manufacturer of the products to which the Asserted
17   Marks are applied.
18         106. As a result of the experience, care, and service of Nike in producing the
19   products to which the Asserted Marks are applied, these products have become widely
20   known and have acquired a worldwide reputation for fashion, quality, styling, and
21   authenticity. Moreover, the Asserted Marks have come to symbolize Nike’s
22   reputation for quality and excellence.
23         107. La La Land, with knowledge and intentional disregard of Nike’s rights,
24   has manufactured, distributed, sourced, sold, and/or supplied products using the
25   Asserted Marks and/or confusingly similar marks. La La Land’s acts have caused,
26   continue to cause, and/or are likely to cause confusion, to cause mistake, or to deceive
27   the public as to the origin, source, sponsorship, approval, or affiliation of La La
28   Land’s products in violation of the common law of California.

                                              - 22 -
                                         COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 23 of 26 Page ID #:26



 1         108. La La Land’s acts alleged herein and specifically, without limitation, La
 2   La Land’s use, manufacture, distribution, sourcing, supplying, offers to sell, and/or
 3   selling in the United States numerous products that are confusingly similar to products
 4   bearing the Asserted Marks, infringe Nike’s exclusive trademark rights in violation
 5   of the common law.
 6         109. On information and belief, La La Land manufactured, distributed,
 7   sourced, sold, and/or supplied the Infringing Products bearing the Asserted Marks to
 8   others, including at least Warren Lotas, whom it knows or has reason to know are
 9   engaging in trademark infringement of the Asserted Marks, and with knowledge that
10   such Infringing Products would be advertised, offered for sale, and sold in the United
11   States using and/or bearing the Asserted Marks.
12         110. By manufacturing, distributing, sourcing, selling, and/or supplying
13   numerous products that are confusingly similar to products bearing the Asserted
14   Marks to Warren Lotas and others, La La Land materially assisted or contributed to
15   Warren Lotas’ sale of goods using and/or bearing the Asserted Marks in the United
16   States, which is causing and is likely to continue to cause confusion, to cause mistake,
17   or to deceive the public as to the origin, source, sponsorship, approval, or affiliation
18   of Warren Lotas’ products in violation of the common law of California.
19         111. As a direct and proximate result of La La Land’s unlawful conduct, Nike
20   has suffered, and will continue to suffer unless and until such activity is enjoined by
21   this Court, irreparable damage and inherently unquantifiable injury and harm to its
22   business, reputation, and customer goodwill that money cannot compensate.
23         112. La La Land’s conduct is causing, and is likely to continue to cause, injury
24   to the public and to Nike, and Nike is entitled to injunctive relief and to recover La
25   La Land’s actual damages Nike has sustained, is sustaining, and/or is likely to sustain
26   as a result of La La Land’s wrongful acts, and/or an award of La La Land’s profits,
27   costs, and reasonable attorneys’ fees under 15 U.S.C. §§ 1116 and 1117. Any such
28   damages and/or profits awarded should be trebled pursuant to 15 U.S.C. § 1117(a).

                                             - 23 -
                                         COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 24 of 26 Page ID #:27



 1                                        JURY DEMAND
 2          1.    Pursuant to Federal Rule of Civil Procedure 38(b), Nike hereby demands
 3   a trial by jury of all issues so triable.
 4                                    PRAYER FOR RELIEF
 5          WHEREFORE, Nike respectfully prays for:
 6          1.    A judgment and order that La La Land has willfully (A) infringed, both
 7   directly and contributorily, the Asserted Marks in violation of 15 U.S.C. §1114, (B)
 8   directly and contributorily used false designations of origin in violation of 15 U.S.C
 9   § 1125(a), (C) directly and contributorily diluted at least the Swoosh design mark in
10   violation of 15 U.S.C. § 1125(c), (D) engaged in unlawful, unfair or fraudulent
11   business practices in violation of §§ 17200, et seq., of the California Bus. & Prof.
12   Code; and (E) directly and contributorily violated Nike’s common law rights in the
13   Asserted Marks.
14          2.    A judgment and order enjoining La La Land and its affiliates, officers,
15   agents, employees, attorneys, and all other persons acting in concert with La La Land,
16   during the pendency of this action and permanently thereafter from:
17                a.     Manufacturing, having manufactured, sourcing, having sourced,
18                       transporting, promoting, importing, advertising, publicizing,
19                       distributing, offering for sale, or selling any products (including but
20                       not limited to the Infringing Products) under the Asserted Marks or
21                       any other marks, names, symbols, or logos which, when sold by La
22                       La Land or others who purchase from La La Land and then sell
23                       direct to consumers, are likely to cause confusion or to cause
24                       mistake or to deceive persons into the erroneous belief that any
25                       products that La La Land caused, or helped cause, to enter the
26                       stream of commerce are sponsored or licensed by Nike, are
27                       authorized by Nike, or are connected or affiliated in some way with
28                       Nike or the Asserted Marks;

                                                 - 24 -
                                            COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 25 of 26 Page ID #:28



 1                b.     Manufacturing, having manufactured, sourcing, having sourced,
 2                       transporting, promoting, importing, advertising, publicizing,
 3                       distributing, offering for sale, or selling any products (including but
 4                       not limited to the Infringing Products) under the Asserted Marks
 5                       and/or confusingly similar marks;
 6                c.     Engaging in any act, either directly or indirectly, which is likely to
 7                       dilute the distinctive quality of the Swoosh design mark and/or
 8                       injures Nike’s business reputation, and contributing and/or
 9                       inducing others to do the same;
10                d.     Knowingly assisting, inducing, aiding, or abetting any other person
11                       or business entity in engaging in or performing any of the activities
12                       referred to in paragraphs 2(a) to (e) above.
13          3.    An order that Nike is the exclusive owner of the Asserted Marks and that
14   such marks are valid and protectable;
15          4.    An order that La La Land be required to deliver to Nike for destruction
16   any and all shoes, digital files, packaging, printed graphics, promotional materials,
17   business cards, signs, labels, advertisements, flyers, circulars, and any other items in
18   any of their possession, custody, or control bearing the Asserted Marks and/or
19   confusingly similar marks;
20          5.    An order granting an award of damages suffered by Nike according to
21   proof at the time of trial;
22          6.    An order that La La Land account to Nike for any and all profits earned
23   as a result of La La Land’s acts in violation of Nike’s rights,
24          7.    An award of three times the amount of compensatory damages and
25   increased profits pursuant to 15 U.S.C. § 1117;
26          8.    An order granting restitution of La La Land’s profits earned from its
27   unauthorized use of the Asserted Marks and/or confusingly similar marks in which
28   profits Nike has a vested interest, pursuant to Cal. Bus. & Prof. Code § 17200, et seq.;

                                               - 25 -
                                          COMPLAINT
Case 2:21-cv-00443-GW-AGR Document 2 Filed 01/15/21 Page 26 of 26 Page ID #:29



 1         9.    An order granting pre-judgment interest on any recovery by Nike;
 2         10. An order granting an award of Nike’s costs, expenses, and reasonable
 3   attorneys’ fees; and
 4         11. Granting such other and further relief as is just and proper.
 5
 6   Dated: January 15, 2021           ARNOLD & PORTER KAYE SCHOLER LLP
 7
 8                                     By: /s/ Rhonda R. Trotter

 9                                        Rhonda R. Trotter (SBN 169241)
                                           Rhonda.Trotter@arnoldporter.com
10                                        Lauren S. Wulfe (SBN 287592)
                                           Lauren.Wulfe@arnoldporter.com
11                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                          777 South Figueroa Street, 44th Floor
12                                        Los Angeles, California 90017-5844
                                          Telephone: (213) 243-4000
13                                        Christopher J. Renk (pro hac vice to be filed)
14                                         Chris.Renk@arnoldporter.com
                                          Michael J. Harris (pro hac vice to be filed)
15                                         Michael.Harris@arnoldporter.com
                                          ARNOLD & PORTER KAYE SCHOLER LLP
16                                        70 West Madison Street, Suite 4200
                                          Chicago, Illinois 60602-4231
17                                        Telephone: (312) 583-2300

18                                        Bridgette C. Boyd (SBN 313806)
                                           Bridgette.Boyd@arnoldporter.com
19                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                          601 Massachusetts Ave., NW
20                                        Washington, D.C. 20001
                                          Telephone: (202) 942-6745
21                                        Kyle A. Schneider (SBN 326552)
22                                         Kyle.Schneider@arnoldporter.com
                                          ARNOLD & PORTER KAYE SCHOLER LLP
23                                        250 West 55th Street
                                          New York, NY 10019-9710
24                                        Telephone: (212) 836-8453

25                                        Attorneys for Plaintiff Nike, Inc.

26
27
28

                                            - 26 -
                                       COMPLAINT
